TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2013



                                      NO. 03-11-00815-CV


                                  Don Ross Malone, Appellant

                                                 v.

        Public Utility Commission of Texas; Electric TransmissionTexas, LLC; and
                           W.T. Waggoner Estate, Appellees




              APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
                   BEFORE JUSTICES PURYEAR, ROSE AND FIELD
                     AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below for

observance.